Citation Nr: 0941473	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-19 077	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dermatitis of the 
dorsal surface of the hands.  

REPRESENTATION

Appellant represented by:	Nancy L. Foti, ESQ


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen a service 
connection claim for dermatitis of the hands, and denied 
service connection for sinusitis.

The issues were the subject of a June 2004 Board decision; 
that decision was vacated and remanded by a June 2005 United 
States Court of Appeals for Veterans Claims (Court) order.  
The issues were remanded by a January 2006 Board decision.

In September 2007, the Board denied the service connection 
claim for sinusitis, and also determined that new and 
material evidence had been received to reopen the service 
connection claim for dermatitis of dorsal surface of the 
hands; the reopened claim was remanded for further 
development. 

On September 18, 2008, the Board issued a decision that 
denied service connection for dermatitis of the dorsal 
surface of the hands.  Subsequent procedural history is 
indicated below. 


FINDINGS OF FACT

1.  In a decision dated on September 18, 2008, the Board 
denied the Veteran's service connection claim for dermatitis 
of the dorsal surface of the hands.

2.  In February 2009, the Board received a facsimile with an 
attached motion to vacate the September 2008 Board decision.  

3.  In April 2009, the Board determined that good cause for 
revision of the September 2008 Board decision had not been 
presented and therefore denied the Veteran's motion to 
vacate.  

4.  In May 2009, the Veteran filed a motion to reconsider the 
Board's April 2009 denial of the Veteran's motion to vacate 
the September 2008 Board decision, and enclosed additional 
evidence pertinent to the development of the service 
connection claim for dermatitis of the surface area of the 
hands.


CONCLUSION OF LAW

The criteria for vacating the Board's September 18, 2008, 
decision are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

In a decision dated on September 18, 2008, the Board denied 
the Veteran's service connection claim for dermatitis of the 
dorsal surface of the hands.  In February 2009, the Board 
received a faxed copy of a motion to vacate the September 
2008 Board decision.  It was noted that the Veteran's 
representative never received a copy of a November 2007 VA 
examination report that was referred to in the supplemental 
statement of the case.  

In April 2009, the Board determined that good cause for 
revision of the September 2008 decision had not been 
presented, noting that the record did not contain any 
requests for a copy of the November 2007 examination report.  
Moreover, the Board noted that the May 6, 2008, request, 
which was submitted with the motion to vacate, did not 
include a return receipt.  Therefore, the Board denied the 
Veteran's motion to vacate.  

In May 2009, the Veteran filed a motion to reconsider the 
Board's April 2009 denial of the Veteran's motion to vacate 
the September 2008 Board decision.  Enclosed with this motion 
was a copy of a signed certified-mail return receipt dated on 
May 6, 2008.  After having reviewed the additional argument 
and evidence, the Board, in October 2009, sent a letter to 
the Veteran expressing its intent to vacate the September 
2008 decision.  Based on the foregoing, the Board finds that 
the September 18, 2008, Board decision must be vacated in its 
entirety in order to prevent prejudice to the Veteran.  As 
such, the May 2009 motion for reconsideration is rendered 
moot.  


ORDER

The September 18, 2008, Board decision that denied service 
connection for dermatitis of the surface area of the hands is 
vacated.


REMAND

Herein, the Board vacated the September 18, 2008, Board 
decision.  

It is asserted that the Veteran's representative never 
received a copy of the November 2007 VA "skin diseases" 
examination report.  Therefore, the Board is remanding this 
case in order to provide the Veteran's representative with a 
copy of such report.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran's 
representative with a copy of the 
November 2007 VA "skin diseases" 
examination report, and then give the 
representative 60 days in which to 
respond with additional argument or 
evidence.  

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for dermatitis of the 
dorsal surface of the hands.  If the 
benefit sought is not granted the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  

Thereafter, if appropriate, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



